[Cite as Fredericy v. Adult Parole Auth., 2010-Ohio-4582.]

                                       Court of Claims of Ohio
                                                                        The Ohio Judicial Center
                                                                65 South Front Street, Third Floor
                                                                           Columbus, OH 43215
                                                                 614.387.9800 or 1.800.824.8263
                                                                            www.cco.state.oh.us




EDWARD FREDERICY

       Plaintiff

       v.

ADULT PAROLE AUTHORITY

       Defendant

        Case No. 2010-01051-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



        {¶ 1} Plaintiff, Edward Fredericy, a former inmate incarcerated at Marion
Correctional Institution (MCI), filed this action against defendant, Ohio Adult Parole
Authority (APA), contending an improper decision by APA regarding his county of
residence after parole resulted in him suffering a monetary loss of $600.00. Plaintiff
explained he was expecting to be paroled from MCI and in preparation for parole he
directed his sister, Tina Blankenship, who held his power of attorney (POA) to enter into
a one-year lease agreement for a residence in Mansfield, Ohio, Richland County.
Plaintiff maintained he was required to show proof of residence and proof of
employment before defendant would approve his release from incarceration.                    On
September 10, 2009, plaintiff’s POA entered into a lease agreement on plaintiff’s behalf
with William Spognardi, landlord of a dwelling unit in Mansfield. According to plaintiff,
on or about that same date his POA submitted to landlord William Spognardi, “an
$800.00 deposit and $400.00 for the first months rent.” A copy of the signed lease
agreement along with some proof of employment was forwarded to APA; specifically
plaintiff’s parole officer, Brian Houseworth, for review. Plaintiff related, “[o]n or about
September 21, 2009 Mr. (Houseworth) informed my POA the (APA) policy was I could
not be approved to live in Richland County because I had not previously been a resident
of that county and therefore my parole plan was denied.” Plaintiff further related that
due to the circumstances regarding the denial of his parole plan an attempt was made
to recover the $1,200.00 deposited with William Spognardi, who did return $600.00, but
refused to return any additional monies.         According to plaintiff, his POA (Tina
Blankenship) then contacted David Lomax, the Regional Administrator of the Mansfield
APA Region, who allegedly informed Blankenship that a mistake had been made in
denying the parole plan involving Richland County residency and consequently, the
APA would reimburse any deposit funds that had been withheld by William Spognardi.
Furthermore, plaintiff claimed APA employee Brian Houseworth “knew what the policy
was and still allowed my POA to sign the lease and give Mr. Spognardi $1,200.00 in the
form of a deposit and rent.” Plaintiff pointed out he was subsequently released to
Summit County, a county where he had not previously resided, and to this date has not
recovered the remainder of the deposit and rent monies withheld by Spognardi.
Essentially, plaintiff has contended his sister relied on advisements made by defendant
to enter into a lease agreement and consequently suffered a loss of $600.00 when the
conditions of the lease agreement could not be fulfilled. Plaintiff filed this complaint
asserting defendant is responsible to reimburse him the $600.00 rent and deposit
monies that were not returned by Spognardi. The $25.00 filing fee was paid and plaintiff
requested reimbursement of that cost along with his damage claim.
       {¶ 2} Defendant denied any APA personnel made any promises to plaintiff
regarding his community placement after being released from custody.            Defendant
stated APA “disputes making any representations or promises to Plaintiff regarding his
placement.” Defendant contended that APA is not the proper party defendant in this
action, but rather any claim plaintiff may be able to pursue should be made against
William Spognardi.
       {¶ 3} Defendant submitted a written statement from Brian E. Houseworth
regarding his knowledge of the matter involving the investigation of plaintiff’s placement.
Houseworth explained he was assigned to placement investigation in September 2009
and spoke with both William Spognardi and plaintiff’s sister, Tina Blankenship about
plaintiff securing a residence in Mansfield where Spognardi was a landlord.
Houseworth noted he investigated “previous supervision history with the offender
(plaintiff) in Mansfield, Ohio (and) it was determined that the offender would not be
approved for placement in Richland County.” Additionally, Houseworth provided the
following recollection:   “. . . during conversations with Landlord Spognardi and the
offender’s sister that no mention of rent or deposit on apartment occurred. Also, at no
time did I discuss that rent or deposit on an apartment in Mansfield, Ohio needed to
occur for possible approval of placement.”
       {¶ 4} Furthermore, defendant submitted a lengthy written statement from David
S. Lomax concerning background information and his personal involvement in the
matter of the rejection of plaintiff’s placement in Richland County. Lomax wrote, “[t]he
decision to secure housing for an offender rests solely with the offender and their
families (and) the APA will investigate a proposed placement plan to determine if they
are conducive to supervision.” Lomax acknowledged he telephoned plaintiff’s sister,
Tina Blankenship in October 2009 and explained to her why plaintiff’s placement plan
for Mansfield was rejected. Additionally, Lomax offered the following recollections of his
telephone conversation with plaintiff’s sister:
       {¶ 5} “During the October 2009 conversation, we also discussed the fact that
Ms. Blankenship’s contention that Officer Houseworth had required or told her to put
down a down payment for an apartment was not confirmed by Officer Houseworth.
Officer Houseworth is a veteran officer who has conducted numerous placement
investigations and he has never been accused of this type of claim. It was explained
that the APA does not discuss or require family sponsors to enter into financial
agreements on the behalf of an offender.”
       {¶ 6} Lomax specifically denied he made any representation to Tina
Blankenship that “our office was going to repay any portion of the down payment of Ms.
Blankenship.” Lomax recalled subsequent phone calls were made to Tina Blankenship
and “at no time was Ms. Blankenship advised or informed by me or anyone else from
the Mansfield APA that we were responsible for any portion of the down payment lost to
Mr. Spognardi.” Lomax specifically denied any Mansfield APA personnel advised Tina
Blankenship “to secure apartments or down payments.”
       {¶ 7} Plaintiff filed a response asserting that the Mansfield APA office acted
negligently “[b]y not informing” Tina Blankenship of the policy regarding his ineligibility to
reside in Richland County. Plaintiff insisted defendant should be responsible for all
damages claimed.
       {¶ 8} For plaintiff to prevail on a claim of negligence, he must prove, by a
preponderance of the evidence, that defendant owed him a duty, that it breached that
duty, and that the breach proximately caused his injuries.         Armstrong v. Best Buy
Company, Inc., 99 Ohio St. 3d 79, 2003-Ohio-2573,¶8 citing Menifee v. Ohio Welding
Products, Inc. (1984), 15 Ohio St. 3d 75, 77, 15 OBR 179, 472 N.E. 2d 707. Plaintiff
has the burden of proving, by a preponderance of the evidence, that he suffered a loss
and that this loss was proximately caused by defendant’s negligence. Barnum v. Ohio
State University (1977), 76-0368-AD. However, “[i]t is the duty of a party on whom the
burden of proof rests to produce evidence which furnishes a reasonable basis for
sustaining his claim. If the evidence so produced furnishes only a basis for a choice
among different possibilities as to any issue in the case, he fails to sustain such
burden.” Paragraph three of the syllabus in Steven v. Indus. Comm. (1945), 145 Ohio
St. 198, 30 O.O. 415, 61 N.E. 2d 198, approved and followed. In the instant claim,
plaintiff has failed to prove any set of facts constituting actionable negligence on the part
of defendant’s personnel. Plaintiff has failed to prove he suffered any damages as a
proximate cause of any act or omission on the part of defendant’s personnel.
       {¶ 9} Additionally, any claim plaintiff may have forwarded regarding promissory
estoppel is denied. Plaintiff’s cause of action for promissory estoppel, however, fails to
state a claim upon which relief can be granted. The doctrine of promissory estoppel is
that “[a] promise which the promisor should reasonably expect to induce an action or
forbearance on the part of the promisee or a third person and which does induce action
or forbearance [and the promise] is binding if injustice can be avoided only by
enforcement of the promise.” Restatement of the Law, Contracts 2d (1981), Section 90,
cited in Ed Schory & Sons, Inc. v. Francis, 75 Ohio St. 3d 433, 439, 1996-Ohio-194, 662
N.E. 2d 1074. A party claiming promissory estoppel must show that it reasonably relied,
to its detriment, on the promise of the opposing party. Shampton v. City of Springboro,
98 Ohio St. 3d 457, 461, 2003-Ohio-1913.
       {¶ 10} Plaintiff essentially claimed that he relied to his detriment about alleged
representations made by defendant’s staff that he would need to secure an apartment
before he was released on parole. “[A]s a general rule, the principle of estoppel does
not apply against a state or its agencies in the exercise of a governmental function.”
Ohio State Bd. of Pharm. v. Frantz (1990), 51 Ohio St. 3d 143, 145-146, 555 N.E. 2d
630. Revised Code Chapter 5149 and Ohio Adm. Code 5120:1-1, govern the parole
process. In light of these provisions, plaintiff’s reliance upon the alleged promises of
defendant’s employees is unreasonable as a matter of law. See Shampton, at 461-462.
Any claim grounded in promissory estoppel is dismissed.




                               Court of Claims of Ohio
                                                                       The Ohio Judicial Center
                                                               65 South Front Street, Third Floor
                                                                          Columbus, OH 43215
                                                                614.387.9800 or 1.800.824.8263
                                                                           www.cco.state.oh.us




EDWARD FREDERICY

      Plaintiff

      v.

ADULT PAROLE AUTHORITY

      Defendant

      Case No. 2010-01051-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION



      Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of defendant. Court costs are assessed against plaintiff.
                                ________________________________
                                DANIEL R. BORCHERT
                                Deputy Clerk

Entry cc:

Edward Fredericy                Gregory C. Trout, Chief Counsel
1431 South Main Street          Department of Rehabilitation
Apt. 36                         and Correction
Akron, Ohio 44301               770 West Broad Street
                                Columbus, Ohio 43222
RDK/laa
4/21
Filed 5/14/10
Sent to S.C. reporter 9/17/10